DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 15-16, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burd (US 2016/0151977).
As to claims 7-9, 15-16, 19, and 21, the claims remain unamended and the text of the rejection remains unchanged. For the text of the rejection, see the Office Action dated 1 March 2022. The rejection of claim 7 is reproduced below for convenience with elaboration.
As to claim 7, Burd teaches a structure (Burd’s gas turbine engine) formed by welding a plurality of additively-manufactured components via a weld joint (this is a product-by-process limitation. The gas turbine of Burd is capable of being manufactured this way), wherein: the additively-manufactured components are built by depositing a weld bead layer formed by melting and solidifying a filler metal (the components 122, 124 are described by Burd as being manufactured by additive manufacturing. See [0044]. All details of the additive manufacturing process are considered product-by-process limitations since they limit the way in which the claimed structure is made, not structural details of the structure. See MPEP § 2113. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. The structure formed by the claimed additive manufacturing steps is capable of being formed by the methods of Burd.); and the weld joint is built by depositing the weld bead layer (Burd teaches a weld joint, the way in which the weld joint is built is considered a product-by-process limitation.). 
As to claim 23, Burd teaches the structure according to claim 7, wherein the weld bead layer is deposited on a previous weld bead layer and a weld bead of the weld bead layer is a different length than a weld bead of the previous weld bead layer (this is a product-by-process limitation because it describes the structure by the way it is produced, not by a structural limitation. The length of any given weld bead arranged near a weld bead of any other given length is a mere process limitation that does not affect structural details of the claimed structure.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US 2016/0151977) in view of Mironets et al. (US 2018/0163744), Tamai et al. (US 4,247,037), and Lavignotte et al. (FR 3036300 A1).
As to claim 1, Burd teaches a method for joining an additively-manufactured component (step 206 teaches additively manufacturing segments 122, 124. Step 208 teaches bonding segments 122, 124), comprising welding ([0045]: “"Bonded" as utilized herein include various permanent attachment methods such as welding, brazing and others.”) a plurality of additively-manufactured components via a weld joint to fabricate an integral structure ([0045]: “Finally, the first additive manufactured component segment 122 and the second additive manufactured component segment 124 are bonded to form the additive manufactured component 100 (step 208).”), wherein: the additively-manufactured components are built by repeatedly depositing a weld bead layer of a next layer on a previous weld bead layer formed of a weld bead ([0038]: “The additive manufacturing system 20 sequentially builds-up layers of atomized alloy powder material”).
Burd does not teach a previous weld bead layer is obtained by melting and solidifying a filler metal by use of an arc. Rather,  Burd [0037] teaches “Examples of such systems are manufactured by Concept Laser of Lichtenfels, Del. and EOS of Munich, Del., e.g. direct metal laser sintering or electron beam melting. It should be appreciated that various other example additive manufacturing systems may be utilized herewith.” However, in the field of additive manufacturing, electron beam melting (EBAM) was known to be directly interchangeable with wire arc additive manufacturing (WAAM). See Mironets [0038] which teaches: “Surfaces made using WAAM, EBAM, or similar weld-like techniques may deposit material in a series of cylindrical layers formed one on top of another.” 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have obtained a weld bead layer by melting and solidifying a filler metal by use of an arc to achieve the additive manufacturing and welding methods of Burd. Such a person would have been motivated to do so because it has been shown via Mironets that EBAM and WAAM are both useful for achieving the same goal of performing an additive manufacturing technique. See also MPEP § 2143 I C which discusses the prima facie obviousness of applying a simple substitution of one known element (WAAM) for another (EBAM) to obtain predictable results.
Burd in view of Mironets does not teach a groove is formed between two of the plurality of additively- manufactured components; the two of the plurality of additively-manufactured components are welded together by a welded portion added to the groove.
The method of Burd does not teach a groove shape as required by the claim. However, in the field of welding components together, including components formed by build-up-welding, it was known at the time the invention was effectively filed to form the to-be-welded components into a groove shape and then to weld the components by adding weld material into the groove. See Tamai Fig 10(C) which shows a groove surface 19.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a groove into which weld material can be deposited to form a weld between the components of Burd. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring a strong weld joint by increasing surface area of the weld.
Burd in view of Mironets and Tamai does not teach the weld joint is built along with the deposition by offsetting at least one weld bead of the next layer on the previous weld bead layer on at least one of the plurality of additively- manufactured components. 
Rather, as argued by Applicant, Tamai teaches the groove shape is formed by machining, not the deposition of offset weld beads. However, in the field of bonding turbine components, it was known to form advantageous shapes for bonding by an offset wire deposition method instead of a machining method. See Lavignotte which teaches the joining surfaces 11, 21 are formed by the deposition of “melted wire which is deposited on each layer.” As shown for example in Fig 1, the layers are shown to be offset from each other. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have formed the weld groove of Burd in view of Tamai by the offset wire deposition method of Lavignotte. Such a person would have been motivated to do so in order to achieve the beneficial assembly surface roughness described by Lavignotte. Moreover, such a method would have been abided by Burd’s teaching for an entirely additively manufactured part, rather than relying on the machining steps of Tamai to form a groove shape. 
As to claim 2, Burd in view of Mironets, Tamai, and Lavignotte teaches the method for joining an additively-manufactured component according to claim 1, wherein: the weld bead layer is formed of the previous weld beads arranged in a plurality of rows (as illustrated by Lavignotte); and the weld bead layer of the next layer is deposited with a shift in one direction within the layer plane from the layer end edge of the previous weld bead layer to build a groove shape of the weld joint (as illustrated by Lavignotte, the weld bead layers are shifted from one layer to another to form a desired joining surface). 
As to claim 3, Burd in view of Mironets, Tamai, and Lavignotte teaches the method for joining an additively-manufactured component according to claim 1, wherein a backing strip is arranged in the weld joint and the additively-manufactured components are welded to each other together with the backing strip (See Tamai Fig 10(C) which shows a backing strip 15.).
As to claim 4, Burd in view of Mironets, Tamai, and Lavignotte teaches the method for joining an additively-manufactured component according to claim 3, wherein: a bent portion formed by bending a bead extension-direction end is formed in the weld bead; and the weld bead layer of the next layer is repeatedly deposited on the previous weld bead layer to build the backing strip by the bent portion (as illustrated by Lavignotte, the bonding surface is formed by the repeated deposition of wire into a desired shape, including the shape of Tamai, which is obviated to be a strong bonding surface for the connection of Burd.). 
As to claim 5, Burd in view of Mironets, Tamai, and Lavignotte teaches the method for joining an additively-manufactured component according to claim 3, wherein: each of the weld bead layer of the next layer and the previous weld bead layer is formed of the weld beads arranged in a plurality of rows; and one end of at least one of the weld bead layer of the next layer and the previous weld bead layer in an arrangement direction of the respective weld bead layer is shifted to one side of a bead extension direction within the respective weld bead layer to build the backing strip (as illustrated by Lavignotte, the bonding surface is formed by the repeated deposition of wire into a desired shape, including the shape of Tamai, which is obviated to be a strong bonding surface for the connection of Burd.). 
As to claim 6, Burd in view of Mironets, Tamai, and Lavignotte teaches the method for joining an additively-manufactured component according to claim 1, wherein: each of the weld bead layers is formed of an annular weld bead (as described at Burd [0039], annular components are beneficially manufactured via additive manufacturing processes but for the significant size of such a component prevents manufacture in a conventional build chamber, thus necessitating Burd’s disclosure). Burd does not teach and the weld bead layer of the next layer is deposited on at least one of an annular inner circumferential side and an outer circumferential side in the previous weld bead layer of a previous layer to build the weld joint in the additively-manufactured components. 
However, as annular components have only inner and outer circumferential sides, the weld bead of Burd must be deposited on either an inner circumferential side or an outer circumferential side. This is an obvious matter of common engineering skill. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have deposited the weld bead layer of a next layer on at least one of an annular inner circumferential side and an outer circumferential side to build the weld joint. See MPEP 2143 I. E. which discusses the prima facie obviousness of “Obvious to try" - choosing from a finite number of identified predictable solutions, with a reasonable expectation of success. In this case, since there are only an inside and an outside, one of the sides must be chosen to lay a weld bead.
As to claim 18, Burd in view of Mironets, Tamai, and Lavignotte teaches the method for joining an additively-manufactured component according to claim 2, wherein a backing strip is arranged in the weld joint and the additively-manufactured components are welded to each other together with the backing strip (See Tamai Fig 10(C) which shows a backing strip 15.).
As to claim 22, Burd in view of Mironets, Tamai, and Lavignotte teaches the method for joining an additively-manufactured component according to claim 1, wherein the offset at least one weld bead of the next layer has a different length from the weld bead of the previous weld layer (as illustrated in Lavignotte Fig 1).
Claims 10, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burd as applied to claim 7 above, and further in view of Tamai et al. (US 4,247,037).
As to claims 10, 11, 17, and 20, the claims remain unamended and the text of the rejection remains unchanged. For the text of the rejection, see the Office Action dated 1 March 2022.
Response to Arguments
Applicant's arguments filed 1 June 2022 with respect to claims 7-11, 15-17, 19-21, and 23 have been fully considered but they are not persuasive.
Applicant argues on page 7 the production method of Burd is different from the production method of Applicant. Applicant states “[if] the weld bead were to be solidified after deposition, as alleged by the Office, then the outer periphery of inner cylindrical part 51 would be insufficiently controllable to enable additively manufactured component 39E to slide along the outer periphery of inner cylindrical part 51 and for the inner and outer peripheries to abut.”
Applicant believes the powder melting or sintering process taught by Burd [0036] would provide insufficient tolerances for the inventive structure, but Applicant gives no specific reasons or facts as to why or how such a powder melting or powder sintering process would have insufficient tolerances. Rather, Burd [0037] teaches a CAD file is to be sliced into 50 micron thick layers, which indicates a component detail size of commensurate scale, which is sufficient for file detail work including abutting cylinders.
As the argument is directed to components not found in independent claim 7, Examiner finds the argument to be incommensurate with the claim. The claim does not require cylindrical components, nor does the claim require inner and outer periphery surfaces, nor does the claim require specific tolerances, nor does the claim require any specific components abut. 
On Pages 8-9, Applicant argues the inventive structure 7 is distinct from Burd because the “weld bead layer if formed by melting, solidifying, and then depositing the melted powder.” This argument is directed wholly to a distinction between processes. See MPEP § 2113. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
Applicant’s arguments, see pages 9-10, filed 1 June 2022, with respect to the rejections of claims 1-6 and 18 under Burd, Mironets, and Tamai have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Burd, Mironets, Tamai, and Lavignotte et al. (FR 3036300 A1). 
Applicant argues on page 9 that Burd fails to disclose a groove formed by offsetting at least one weld bead of the next layer on the previous weld bead layer.
Examiner agrees Burd doesn’t teach a groove. Rather, Tamai is cited as teaching that grooves were well known and often used at the time the invention was effectively filed as a way to improve a weld joint.
Applicant argues Tamai’s edges are not formed by offsetting at least one weld bead of the next layer on the previous weld layer, but are instead machined to a particular shape. 
Examiner agrees Tamai doesn’t teach the build-up-welding forms the groove shape without machining. Examiner notes the claim does not require the edges are not machined. In the interest of compact prosecution, Lavignotte is provided which teaches that surfaces having specific shapes and roughness’s were well known at the time the invention was effectively filed to be formed by offsetting weld beads in order to provide for opposing surfaces suitable for bonding. 
Last, Examiner admits Burd does not teach the process of melting, then solidifying, then applying a weld bead as argued by Applicant on pages 6-10. However, Mironets teaches WAAM, which satisfies Applicant’s claimed melting, then solidifying, then applying steps.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        6 September 2022